Citation Nr: 1205327	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  08-34 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether reduction in the disability rating for fracture of the left first and second toes from 10 percent to noncompensable was proper, effective May 1, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION


The Veteran had active duty service from September 1965 to September 1967.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in February 2008, a statement of the case was issued in October 2008, and a substantive appeal was received in November 2008.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  A February 2008 rating decision decreased the rating for the Veteran's service-connected fracture of the left first and second toes from 10 percent to noncompensable, effective May 1, 2008.

2.  At the time of the February 2008 rating decision, the 10 percent rating for the Veteran's service-connected fracture of the left first and second toes had been in effect for less than five years.

3.  The medical evidence of record at the time of the February 2008 rating decision failed to demonstrate a sustained improvement in the Veteran's service-connected disability.


CONCLUSION OF LAW

The reduction of a rating evaluation for fracture of the left first and second toes from 10 percent to noncompensable was improper, and restoration of the 10 percent disability rating is warranted.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.105, 3.344, Part 4, including §§ 4.7, 4.85, Diagnostic Code 5284 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the Veteran's disagreement with a decision to reduce the disability rating for his service-connected fracture of the left first and second toes from 10 percent disabling to noncompensable.  A claim stemming from a rating reduction action is a claim as to whether the reduction was proper, not whether the veteran is entitled to an increased rating.  See Dofflemyer v. Derwinski, 2 Vet.App. 277, 279-80 (1992).  

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Regulations provide that where the reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, rating action will be taken.  The reduction will be made effective the last day of the month in which a 60-day period from the date of notice to the payee expires.  The veteran will be notified of the proposed reduction, that he has 60 days to present evidence showing why the reduction should not be implemented, and that he may request a hearing.  38 C.F.R. § 3.105(e).  In the instant case, the Board observes that the RO did comply with § 3.105(e) in that the Veteran was informed of the proposed action in an October 2007 rating decision and afforded the opportunity to present additional evidence within a 60-day period.  He was also notified of his right to request a personal hearing.  

By way of background, the Veteran was afforded a VA examination in March 2007.  After examining the Veteran, the examiner diagnosed status post contusion of the left great toe with residual pain and limitation of motion of the IP joint of the left great toe; and status post fracture of the left second toe, with residual pain and limitation of motion of the PIP joint of the left second toe.  Based on the findings in this examination, in an April 2007 rating decision, service connection was granted for the Veteran's fracture of the left first and second toes and a 10 percent rating was assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5284.  This code provides a 10 percent rating for moderate foot injuries; 20 percent rating for moderately severe foot injuries; and a 30 percent rating for severe foot injuries.  A note provides that foot injuries with actual loss of use of the foot are rated as 40 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5284.    

The Veteran was afforded another VA examination in September 2007.  Importantly, the claims file was not available for review in conjunction with the examination.  On examination, the examiner did observe that the Veteran had full range of motion passively with pain, especially with manipulation at the distal aspect of the nail.  The Veteran stated that he was unable to move the great toe actively secondary to pain.  It does not  appear that any findings were documented with respect to the second toe as far as limitation of motion.  The examiner diagnosed fracture of the left first and second toes, healed per x-ray from March 2007 with normal alignment of bones.  He also diagnosed bilateral horseshoe nails chronically ingrown, which was not secondary to his service-connected condition.  The examiner determined that the ingrown nails were the primary source of pain.  

Based on this examination, in the October 2007 rating decision, the RO proposed to reduce the disability rating to noncompensable.  In response, the Veteran submitted a December 2007 private treatment record, which documented that the Veteran did have limitation of motion in the interphalangeal joints of the hallux and the second toe.  

In February 2008, the RO reduced the Veteran's disability rating to noncompensable, effective May 1, 2008.  The criteria governing certain rating reductions for certain service connected disabilities is found in 38 C.F.R. § 3.344.  The United States Court of Appeals for Veterans Claims (Court) stated that this regulation applied to ratings that had been continued for long periods of time at the same level (five years or more).  Brown v. Brown, 5 Vet.App. 413 (1993).  In the present case, the 10 percent rating was in effect from October 20, 2006, less than 5 years, and thus the provisions of 38 C.F.R. § 3.344 pertaining to stabilization of disability evaluations do not apply; reexamination disclosing improvement will warrant a rating reduction.  38 C.F.R. § 3.344(c).  Nevertheless, the Court noted in Brown that there are several general VA regulations that apply to all rating reductions regardless of whether the rating has been in effect for five years or more.  Id. at 420-421.  

Specifically, 38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history.  Furthermore, 38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  Brown, 5 Vet.App. at 420-21; see 38 C.F.R. §§ 4.2, 4.10.  A claim as to whether a rating reduction was proper must be resolved in the veteran's favor unless the Board concludes that a fair preponderance of evidence weighs against the claim.  Brown, 5 Vet.App. at 421.

In considering the propriety of a reduction, the Board must focus on the evidence of record available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition had demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  

Accordingly, here, the Board must determine whether the medical evidence of record as of February 2008 established that the Veteran's left foot disability improved so as to no longer approximate a moderate foot injury under 38 C.F.R. § 4.71a, Diagnostic Code 5284.  The words "slight," "mild," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to ensure that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

After a thorough review of the evidence, the Board finds that the record does not show that the Veteran's left foot disability improved so as to warrant a rating reduction under Diagnostic Code 5284.  Importantly, the March 2007 VA examination, which was only six months prior to the September 2007 VA examination, clearly documented pain and limitation of motion of both toes.  Moreover, the claims file was not available for review at the September 2007 examination.  In other words, the examiner's opinion did not contemplate the medical history of the disability.  Importantly, it does not appear that range of motion testing of the second toe was performed at this examination.  These deficiencies arguably make this examination inadequate for rating purposes and lacking in thoroughness, which could explain the difference from the VA examination done only six months prior.  Importantly, even though this examination focused on the Veteran's nonservice-connected ingrown toenails and determined that they were the primary source of his pain, the examination did not unequivocally find that he experienced no residual pain of the great and second left toes due to the fracture.  Importantly, the examination does still document pain on motion in the great toe and that the Veteran reported such pain.  Significantly, a December 2007 private treatment record again documented pain and limitation of motion of both toes.  Further, any documented improvement did not clearly reflect improvement in the Veteran's ability to function under ordinary conditions of life and work.  Accordingly, the Board finds that based on the evidence at the time of the reduction, the Veteran's service-connected left foot disability still more nearly approximated a moderate foot injury.  Thus, the reduction of the Veteran's fracture of the left first and second toes evaluation was improper and restoration of a 10 percent rating is warranted.    

In closing, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  



ORDER

Restoration of a 10 percent rating for fracture of the left first and second toes, from May 1, 2008, is warranted.  The appeal is granted. 





____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


